Citation Nr: 0901133	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-16 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for pulmonary 
tuberculosis, and if so, whether it should be granted.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran had active duty service with the United States 
Army from February 1951 to February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 Rating Decision by 
the Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in pertinent part, denied the 
veteran's request to reopen his claim for service connection 
for pulmonary tuberculosis, far advanced, inactive, because 
evidence submitted was not new and material.

The veteran was originally denied service connection for 
pulmonary tuberculosis in September 1968.  The veteran's 
claim for service connection for pulmonary tuberculosis was 
reopened and denied in March 1969.  The veteran did not 
appeal the March 1969 denial, and the decision became final 
in March 1970.  Thus, the March 1969 decision is the last 
final decision of record for purposes of the new and material 
evidence analysis.

The Board notes that the veteran also initiated an appeal as 
to the September 2005 decision regarding entitlement to 
service connection for an anxiety disorder.  In July 2008, 
the RO granted service connection for an anxiety condition 
not otherwise specified.  This was a full grant of the 
benefit sought, and that claim is therefore not before the 
Board.  This decision is narrowly tailored to address the 
veteran's claim to reopen the previously-denied claim for 
service connection for pulmonary tuberculosis.

Finally, the veteran filed a VA Form 9 Appeal following both 
the April 2006 Statement of the Case and the July 2007 
Supplemental Statement of the Case.  On each of his completed 
Form 9 appeals, he stated that he wanted a hearing before the 
Board in Washington, DC.  In December 2008, however, the 
veteran withdrew his request for a hearing, and asked that 
the Board proceed to consider his case on the evidence of 
record.

FINDINGS OF FACT

1.  In March 1969, the RO last denied the veteran's claim of 
service connection for pulmonary tuberculosis, and following 
notice of this decision, the veteran did not appeal by filing 
a notice of disagreement.

2.  Evidence received since the March 1969 rating decision is 
not new and material for the claim of service connection for 
pulmonary tuberculosis, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for pulmonary tuberculosis has not been 
received, and the veteran's claim for service connection for 
tuberculosis is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claims for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
although a notice letter sent to the veteran in March 2005 
only addressed evidence necessary to prove service 
connection, a notice letter provided to the veteran in July 
2005 included the criteria for reopening the previously 
denied claims, the criteria for establishing service 
connection, and information concerning why the claims were 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service records and his service medical records.  The veteran 
indicated on his VA Form 21-4142 that his treatment records 
were in three locations.  VA was able to request records from 
two of the locations: the local VA medical center (VAMC), and 
Warren Memorial Hospital (WMH), one of the two hospitals 
listed by the veteran.  The VAMC replied that it had no 
medical records for the veteran.  WMH indicated that the only 
medical records of the veteran that it held were regarding an 
appendectomy procedure.  

As to the third location specified on his Form 21-4142, the 
veteran did not provide enough information to obtain records.  
On the form, he stated that he had been treated at 
"Winchester Hospital" (Winchester) by a deceased doctor.  
The veteran did not know the dates of treatment and did not 
indicate which condition he received treatment for at 
Winchester.  More importantly, there is not a "Winchester 
Hospital" in Winchester, Virginia.  Without sufficiently 
specific information, VA was unable to confirm whether any 
other records were available.  It is the veteran's 
responsibility to provide enough information to identify and 
locate existing records, including the person, company, 
agency, or other custodian holding the records; the 
approximate time frame covered by the records; and, in the 
case of medical treatment records, the condition for which 
treatment was provide.  38 C.F.R. § 3.159(2)(i).  The veteran 
had sufficient time prior to the most recent adjudication to 
submit more specific information as to the location of his 
treatment records.  In March 2007, however, the veteran 
submitted a letter to VA acknowledging that he had no further 
information regarding treatment records.  Also, prior to the 
most recent adjudication of the matter, the veteran and his 
representative had the opportunity to review the file, as 
confirmed by his representative at the February 2008 DRO 
hearing; neither submitted additional information regarding 
treatment records following their review of the file.  

VA provided the veteran with a hearing before a Decision 
Review Officer in February 2008 in association with his 
claim.  As mentioned previously, although the veteran also 
requested a hearing before the Board, he withdrew his request 
prior to a hearing taking place before the Board.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims..  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
in this instance was filed in November 2006.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Here, the veteran's claim of entitlement to service 
connection for pulmonary tuberculosis was last denied by the 
RO in an unappealed rating decision dated March 1969.  

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  
The evidence at the time of the March 1969 rating decision 
consisted of the veteran's service medical records, which did 
not show treatment or diagnosis of tuberculosis or any 
pulmonary disorder in service, an X-ray taken of the 
veteran's chest in June 1968, and a VA examination report 
dated July 1968 diagnosing the veteran with pulmonary 
tuberculosis, far advanced, inactive.  On the basis of this 
evidence, the RO denied the veteran's claim.

Since the March 1969 rating decision, the veteran submitted 
VA progress reports from December 1998 through February 1999, 
and from May 2004 through June 2005.  The 2004-2005 progress 
notes indicated a diagnosis of chronic obstructive pulmonary 
disease.  Notably, in May 2004, after the veteran told his 
examiner that he was first diagnosed with tuberculosis in the 
Army, "[h]e was never treated - he indicates they were never 
sure of diagnosis.  He was not treated as [a] civilian".

The veteran also submitted an April 2005 statement in which 
he proffered that "[w]hen I went into service my chest X-ray 
was neg[ative], when I came out I ha[d] signs of T.B."  A 
hearing was held on the veteran's claim, and he told the 
Decision Review Officer that he was diagnosed with 
tuberculosis between 1951 and 1953, while he was on active 
duty in the Army; the veteran alleged that he was diagnosed 
with tuberculosis by a First Sergeant.  

Upon review of all the evidence received since the last prior 
denial, it is clear that new and material evidence has not 
been received.  With respect to the veteran's statements, 
these are not material.  Although they may be new, such 
statements regarding the etiology of his pulmonary 
tuberculosis are not presumed credible for the purposes of 
reopening as they are beyond the veteran's competence.  Duran 
v. Brown, 7 Vet. App. 216 (1995).  The veteran is competent 
to make lay statements as to things he can observe, such as 
symptoms, but he has had no medical training and is therefore 
his statements of a medical nature, such as those expressing 
his view of his diagnosis or the etiology of a condition, are 
not competent medical evidence.  Espiritu v. Derwinsiki, 2 
Vet. App. 492 (1992).   

Although the VA treatment records added to the record since 
1969 may be new, they are likewise not material.  These 
records do not relate to in-service incurrence of pulmonary 
disorder, including pulmonary tuberculosis.  Although they 
show a diagnosis of a chronic pulmonary disorder, this 
diagnosis was made many years following the veteran's 
discharge from service and does not relate the diagnosis to 
service.  Accordingly, the Board finds that the newly 
received evidence is not relevant to attribution of pulmonary 
tuberculosis to service and thus does not raise a reasonable 
possibility of substantiating the claim for service 
connection.

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has not been received to reopen the 
claim for service connection for pulmonary tuberculosis, and 
the claim to reopen is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


